Name: 2005/596/EC: Commission Decision of 20 July 2005 on the allocation of import quotas for controlled substances for the period 1 January to 31 December 2004 under Regulation (EC) No 2037/2000 of the European Parliament and of the Council (notified under document number C(2005) 296)
 Type: Decision_ENTSCHEID
 Subject Matter: international trade;  trade;  competition;  production;  natural environment;  deterioration of the environment;  chemistry
 Date Published: 2005-08-05

 5.8.2005 EN Official Journal of the European Union L 204/12 COMMISSION DECISION of 20 July 2005 on the allocation of import quotas for controlled substances for the period 1 January to 31 December 2004 under Regulation (EC) No 2037/2000 of the European Parliament and of the Council (notified under document number C(2005) 296) (Only the Czech, Dutch, English, Estonian, Finnish, French, German, Greek, Hungarian, Italian, Latvian, Lithuanian, Polish, Portuguese, Slovakian, Slovenian, Spanish and Swedish texts are authentic) (2005/596/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 2037/2000 of the European Parliament and of the Council of 29 June 2000 on substances that deplete the ozone layer (1), and in particular Article 7 thereof, Whereas: (1) The quantitative limits for the placing on the market in the Community of controlled substances are set out in Article 4 of Regulation (EC) No 2037/2000 and Annex III thereto. (2) Article 4(2)(c) of Regulation (EC) No 2037/2000 sets out the total calculated level of methyl bromide which producers and importers may place on the market or use for their own account in the period 1 January to 31 December 2004, and in each 12-month period thereafter. (3) Article 4(3)(d) of Regulation (EC) No 2037/2000 sets out the total calculated level of hydrochlorofluorocarbons which producers and importers may place on the market or use for their own account in the period 1 January to 31 December 2004. (4) The Commission has published a notice to importers in the Community of controlled substances that deplete the ozone layer (2) and has thereby received declarations on intended imports in 2004. It has published a further notice for the 10 Member States acceding on the 1 May 2004 and has received declarations of intended imports for the period 1 May 2004 to 31 December 2004 (3). (5) For hydrochlorofluorocarbons the allocation of quotas to producers and importers is in accordance with the provisions of Commission Decision 2002/654/EC of 12 August 2002 determining a mechanism for the allocation of quotas to producers and importers for hydrochlorofluorocarbons for the years 2003 to 2009 under Regulation (EC) No 2037/2000 of the European Parliament and of the Council (4). (6) Commission Decision 2004/176/EC of 20 January 2004 on the allocation of import quotas for controlled substances for the period 1 January to 31 December 2004 under Regulation (EC) No 2037/2000 of the European Parliament and of the Council (5) should be amended to take account of increased quantitative limits in Annex III to Regulation (EC) No 2037/2000 as amended by the 2003 Act of Accession (6), due to the accession of 10 new Member States on 1 May 2004. This increase in the amount of controlled substances that can be placed on the market then needs to be allocated. (7) In the interests of legal clarity and transparency Decision 2004/176/EC should therefore be replaced. In view of the experience gained in this decision and its associated licensing and for the purpose of ensuring that interested companies and operators may continue to benefit in due time from the licensing system, it is appropriate that the present decision shall apply from 1 May 2004. (8) The measures provided for in this Decision are in accordance with the opinion of the Committee established by Article 18(1) of Regulation (EC) No 2037/2000, HAS ADOPTED THIS DECISION: Article 1 1. The quantity of controlled substances of group I (chlorofluorocarbons 11, 12, 113, 114 and 115) and group II (other fully halogenated chlorofluorocarbons) subject to Regulation (EC) No 2037/2000 which may be released for free circulation in the Community in 2004 from sources outside the Community shall be 4 860 000,00 ozone depleting potential (ODP) kilograms. 2. The quantity of controlled substances of group III (halons) subject to Regulation (EC) No 2037/2000 that may be released for free circulation in the Community in 2004 from sources outside the Community shall be 54 350 000,00 ODP kilograms. 3. The quantity of controlled substances of group IV (carbon tetrachloride) subject to Regulation (EC) No 2037/2000 that may be released for free circulation in the Community in 2004 from sources outside the Community shall be 9 621 160,00 ODP kilograms. 4. The quantity of controlled substances of group V (1,1,1-trichloroethane) subject to Regulation (EC) No 2037/2000 that may be released for free circulation in the Community in 2004 from sources outside the Community shall be 550 060,00 ODP kilograms. 5. The quantity of controlled substances of group VI (methyl bromide) subject to Regulation (EC) No 2037/2000 which may be released for free circulation in the Community in 2004 from sources outside the Community shall be 4 629 950,61 ODP kilograms. 6. The quantity of controlled substances of group VIII (hydrochlorofluorocarbons) subject to Regulation (EC) No 2037/2000 that may be released for free circulation in the Community in 2004 from sources outside the Community shall be 2 552 968,89 ODP kilograms. 7. The quantity of controlled substances of group IX (bromochloromethane) subject to Regulation (EC) No 2037/2000 that may be released for free circulation in the Community in 2004 from sources outside the Community shall be 114 612,00 ODP kilograms. Article 2 1. The allocation of import quotas for chlorofluorocarbons 11, 12, 113, 114 and 115 and other fully halogenated chlorofluorocarbons during the period 1 January to 31 December 2004 shall be for the purposes indicated and to the companies indicated in Annex I hereto. 2. The allocation of import quotas for halons during the period 1 January to 31 December 2004 shall be for the purposes indicated and to the companies indicated in Annex II hereto. 3. The allocation of import quotas for carbon tetrachloride during the period 1 January to 31 December 2004 shall be for the purposes indicated and to the companies indicated in Annex III hereto. 4. The allocation of import quotas for 1,1,1-trichloroethane during the period 1 January to 31 December 2004 shall be for the purposes indicated and to the companies indicated in Annex IV hereto. 5. The allocation of import quotas for methyl bromide during the period 1 January to 31 December 2004 shall be for the purposes indicated and to the companies indicated in Annex V hereto. 6. The allocation of import quotas for hydrochlorofluorocarbons during the period 1 January to 31 December 2004 shall be for the purposes indicated and to the companies indicated in Annex VI hereto. 7. The allocation of import quotas for bromochloromethane during the period 1 January to 31 December 2004 shall be for the purposes indicated and to the companies indicated in Annex VII hereto. 8. The import quotas for chlorofluorocarbons 11, 12, 113, 114 and 115, other fully halogenated chlorofluorocarbons, halons, carbon tetrachloride, 1,1,1-trichloroethane, methyl bromide, hydrobromofluorocarbons, hydrochlorofluorocarbons and bromochloromethane during the period 1 January to 31 December 2004 shall be as set out in Annex VIII hereto. Article 3 Decision 2004/176/EC is repealed. References to the repealed Decision shall be construed as references to this Decision. Article 4 This Decision is addressed to the following undertakings: Agropest S.A. ul. GÃ ³rnicza 12/14 PL-91-765 Ã Ã ³dÃ º AgroquÃ ­micos de Levante SA Poligono Industrial Castilla Calle Vial no 5 s/n E-46380 Cheste (Valencia) Albemarle Chemicals Ã tang de la Gaffette Boulevard Maritime BP 28 F-13521 Port-de-Bouc Albemarle Europe SPRL Parc scientifique Einstein Rue du Bosquet 9 B-1348 Louvain-La-Neuve Alcobre SA C/Luis I, Nave 6-B Poligono Industrial Vallecas E-28031 Madrid Alfa Agricultural Supplies S.A. 73, Ethnikis Antistaseos str. GR-152 31 Halandri, Athens Arch Chemicals NV Keetberglaan 1A Haven 1061 B-2070 Zwijndrecht Arkema & Arkema Quimica SA Cours Michelet  La DÃ ©fense 10 F-92091 Paris-La DÃ ©fense Asahi Glass Europe BV World Trade Center Strawinskylaan 1525 1077 XX Amsterdam Nederland Avantec SA Bld Henri-Cahn BP 27 F-94363 Bry-sur-Marne Cedex BaySystems Iberia C/ Pau ClarÃ ­s 196 E-08037 Barcelona Biochem Iberica QuÃ ­micos AgrÃ ­colas e Industriais, Lda Estrada M. 502  Apartado 250 Atalaia P-2870-901 Montijo Boc Gazy ul. Pory 59 PL-02-757 Warszawa Calorie SA 503, rue HÃ ©lÃ ¨ne-Boucher ZI Buc  BP 33 F-78534 Buc Cedex CaraÃ ¯bes Froid SARL BP 6033 Sainte-ThÃ ©rÃ ¨se, route du Lamentin F-97219 Fort-de-France, Martinique Cleanaway Ltd Airborne Close, Leigh-on-Sea Essex SS9 4EL United Kingdom Desautel SAS (FR) Parc d'entreprises  BP 9 F-01121 Montluel Cedex DuPont de Nemours (Nederland) BV Baanhoekweg 22 Postbus 145 3300 AC Dordrecht Nederland Empor d.o.o. LeskoÃ ¡kova 9a 1000 Ljubljana Slovenia Etis d.o.o. TrÃ ¾aÃ ¡ka 333 1111 Ljubljana Slovenia Eurobrom BV Postbus 158 2280 AD Rijswijk Nederland Fenner-Dunlop BV Oliemolenstraat 2 9203 ZN Drachten Nederland G.A.L Cycle-Air Ltd 3, Sinopis Str., Strovolos P.O. Box 28385, Nicosia Cyprus Galco SA Avenue Carton de Wiart 79 B-1090 Bruxelles Galex SA BP 128 F-13321 Marseille Cedex 16 Great Lakes Chemical (Europe) Ltd Halebank, Widnes Cheshire WA8 8NS United Kingdom Guido Tazzetti & Co. SpA Strada Settimo, 266 I-10156 Torino Harp International Ltd Gellihirion Industrial Estate Rhondda Cynon Taff Pontypridd CF37 5SX United Kingdom Honeywell Fluorine Products Europe BV Kempenweg 90 Postbus 264 6000 AG Weert Nederland HUNC  Halon Users National Consortium PO Box 111 Petersfields Hants GU31 4PL United Kingdom Ineos Fluor Ltd PO Box 13, The Heath Runcorn, Cheshire WA7 4QF United Kingdom Laboratorios Miret SA (LAMIRSA) Geminis 4, Pol. Ind. Can Parellada E-08228 Les Fonts de Terrassa Barcelona Linde Gaz Polska ul. J. Lea 112 PL-30-133 KrakÃ ³w Matero P.O. Box 51744 3508 Limassol Cyprus Mebrom NV Assenedestraat 4 B-9940 Rieme Ertvelde Phosphoric Fertilizers Industry S.A. Thessaloniki Plant, P.O. Box 10183 GR-54110 Thessaloniki Prodex-System ul. Artemidy 24 PL-01-497 Warszawa P.U.P.H. SOLFUM Sp. z o.o. ul. Wojska Polskiego 83 PL-91-755 Ã Ã ³dÃ º PW Gaztech ul. Kopernika 5 PL-11-200 Bartoszyce Refrigerant Products Ltd N9 Central Park Estate Westinghouse Road Trafford Park Manchester M17 1PG United Kingdom Rhodia Organique Fine Ltd PO Box 46 St Andrews Road, Avonmouth Bristol BS11 9YF United Kingdom Sigma Aldrich Chemie GmbH Kappelweg 1 D-91625 Schnelldorf Sigma Aldrich Chimie SARL 80, rue de Luzais L'isle d'abeau Chesnes F-38297 Saint-Quentin Fallavier Sigma Aldrich Company Ltd The Old Brickyard New Road Gillingham SP8 4XT United Kingdom SJB Chemical Products BV Wellerondom 11 Postbus 253 3230 AG Brielle Nederland Solquimia Iberia, SL C/Duque de Alba No 3, 1o E-28012 Madrid Solvay Fluor und Derivate GmbH Hans-BÃ ¶ckler-Allee 20 D-30173 Hannover Solvay Solexis SpA Viale Lombardia, 20 I-20021 Bollate (MI) Syngenta Crop Protection Surrey Research Park Guildford Surrey GU2 7YH United Kingdom Synthesia EspaÃ ±ola SA Conde Borrell, 62 E-08015 Barcelona Synthomer Ltd Templefields, Central Road Harlow Essex CM20 2BH United Kingdom Termo-Schiessl ul. RaszyÃ ska 13 PL-05-500 Piaseczno Universal Chemistry & Technology SpA Viale A. Filippetti, 20 I-20122 Milano Wigmors ul. Irysowa 5 PL-51-117 WrocÃ aw Article 5 This Decision shall apply from 1 May 2004 and shall expire on 31 December 2004. Done at Brussels, 20 July 2005. For the Commission Stavros DIMAS Member of the Commission (1) OJ L 244, 29.9.2000, p. 1. Regulation as last amended by Commission Regulation (EC) No 2077/2004 (OJ L 359, 4.12.2004, p. 28). (2) OJ C 162, 11.7.2003, p. 10. (3) OJ C 133, 11.5.2004, p. 2. (4) OJ L 220, 15.8.2002, p. 59. (5) OJ L 55, 24.2.2004, p. 57. (6) OJ L 236, 23.9.2003, p. 710. ANNEX I GROUPS I AND II Import quotas for chlorofluorocarbons 11, 12, 113, 114 and 115 and other fully halogenated chlorofluorocarbons allocated to importers in accordance with Regulation (EC) No 2037/2000 for feedstock uses and for destruction during the period 1 January to 31 December 2004. CompanyCleanaway Ltd (UK)Honeywell Fluorine Products (NL)Solvay Fluor GmbH (DE)Syngenta Crop Protection (UK) ANNEX II GROUP III Import quotas for halons allocated to importers in accordance with Regulation (EC) No 2037/2000 for destruction during the period 1 January to 31 December 2004. CompanyCleanaway Ltd (UK)Desautel SAS (FR)HUNC  Halon Users National Consortium (UK) ANNEX III GROUP IV Import quotas for carbon tetrachloride allocated to importers in accordance with Regulation (EC) No 2037/2000 for feedstock uses and for destruction for the period 1 January to 31 December 2004. CompanyCleanaway Ltd (UK)Fenner-Dunlop BV (NL)Honeywell Fluorine Products (NL)Ineos Fluor Ltd (UK)Phosphoric Fertilisers Industry (EL)Synthomer (UK) ANNEX IV GROUP V Import quotas for 1,1,1 trichloroethane allocated to importers in accordance with Regulation (EC) No 2037/2000 for feedstock uses and for destruction for the period 1 January to 31 December 2004. CompanyArch Chemicals (B)Arkema & Arkema Quimica (FR)Cleanaway Ltd (UK) ANNEX V GROUP VI Import quotas for methyl bromide allocated to importers in accordance with Regulation (EC) No 2037/2000 for non quarantine and pre-shipment uses, for quarantine and pre-shipment applications, for feedstock uses and for destruction for the period 1 January to 31 December 2004. CompanyAgropest (PL)AgroquÃ ­micos de Levante (ES)Albemarle Europe (B)Alfa Agricultural Supplies (EL)Albemarle Chemicals (FR)Biochem Iberica (PT)Cleanaway Ltd (UK)Eurobrom BV (NL)Great Lakes Chemical (UK)Mebrom NV (B)P.U.P.H. SOLFUM Sp. z o.o. (PL)Sigma Aldrich Chemie GmbH (DE) ANNEX VI GROUP VIII Import quotas for hydrochlorofluorocarbons allocated to producers and importers in accordance with Regulation (EC) No 2037/2000 and in accordance with the provisions of Decision 2002/654/EC for feedstock uses, process agents, for reclamation, for destruction and other applications allowed under Article 5 of Regulation (EC) No 2037/2000 for the period 1 January to 31 December 2004. ProducerArkema & Arkema Quimica (FR)DuPont de Nemours (NL)Honeywell Fluorine Products (NL)Ineos Fluor Ltd (UK)Rhodia Organique (UK)Solvay Fluor GmbH (DE)Solvay Solexis SpA (IT) ImporterAlcobre (ES)Asahi Glass (NL)Avantec SA (FR)Boc Gazy (PL)BaySystems Iberia (ES)Calorie SA (FR)CaraÃ ¯bes Froid SARL (FR)Etis d.o.o. (SI)Empor d.o.o. (SI)Galco S.A. (B)Galex S.A. (FR)Guido Tazzetti (IT)HARP International (UK)Linde Gaz Polska (PL)Matero (CY)Mebrom (B)Prodex-System (PL)PW Gaztech (PL)Refrigerant Products (UK)Sigma Aldrich Chimie (FR)Sigma Aldrich Company (UK)SJB Chemical Products (NL)Solquimia Iberia, SL (ES)Synthesia EspaÃ ±ola (ES)Termo-Schiessl (PL)Universal Chemistry & Technology (IT)Wigmors (PL) ANNEX VII GROUP IX Import quotas for bromochloromethane allocated to importers in accordance with Regulation (EC) No 2037/2000 for feedstock uses during the period 1 January to 31 December 2004. CompanyEurobrom BV (NL)Laboratorios Miret SA (LAMIRSA) (ES)Sigma Aldrich Chemie GmbH (DE) ANNEX VIII (This Annex is not published because it contains confidential commercial information).